Dear Chief Prince:
You have asked this office to advise if a full-time police officer employed by the Village of Georgetown may at the same time serve as the elected mayor of the same municipality.
The provisions of the Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., address your question. La.R.S. 42:63(D) states, in part, that "no person holding an elective office in a political subdivision of this state . . . shall hold at the same time employment . . . in the same political subdivision in which he holds elective office."
Because La.R.S. 42:63(D) prohibits one from at the same time holding employment in the same political subdivision in which he holds elective office, it is the opinion of this office that a person may not hold employment as a police officer and at the same time serve as mayor within the same municipality of the Village of Georgetown.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL
ATTORNEY GENERAL
BY: __________________________
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:arg